DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     SEAN MICHAEL GUADAGNO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D19-1318

                          [February 26, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562013CF003565A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant challenges the trial court’s imposition of prosecution costs
that were $100 above the statutory minimum without a request from the
state or evidentiary support. We reverse and remand for the trial court to
impose the mandatory $100 fee, or additional costs if sufficient findings
are made. We affirm the remaining issues raised by appellant without
further comment.

   After revoking appellant’s probation, the trial court imposed
prosecution costs of $200. Appellant moved to correct the court’s order
on prosecution costs on the grounds that the costs exceeded the statutory
minimum and were imposed without notice or record evidence. The trial
court denied appellant’s motion. On appeal, the state concedes that the
prosecution costs were assessed in error, but argues that the issue may
be remanded for the trial court to assess appropriate costs. We agree.

   This court reviews a motion to correct a sentencing error de novo.
Brooks v. State, 199 So. 3d 974, 976 (Fla. 4th DCA 2016). “In all criminal
and violation-of-probation or community-control cases, convicted persons
are liable for payment of the costs of prosecution . . . .” § 938.27(1), Fla.
Stat. With respect to prosecution costs:

      Costs for the state attorney must be set in all cases at . . . no
      less than $100 per case when a felony offense is charged,
      including a proceeding in which the underlying offense is a
      violation of probation or community control. The court may
      set a higher amount upon a showing of sufficient proof of
      higher costs incurred.

§ 938.27(8), Fla. Stat.     “When a trial court imposes a judgment
for costs of prosecution pursuant to section 939.01(1), Florida Statutes
(1991) [renumbered section 938.27], the state attorney must demonstrate
the amount spent on prosecuting the defendant and the trial court must
consider the defendant’s financial resources.” Graham v. State, 640 So.
2d 1166, 1167 (Fla. 4th DCA 1994).

   As the instant appeal involved a felony charge, the trial court was
required by statute to impose a minimum of $100 for the cost of
prosecution. The state concedes that imposing $200—$100 above the
statutory minimum—was done without notice or record support. On
remand, however, the state may still impose prosecution costs exceeding
$100 with proper support. See Desrosiers v. State of Florida, 286 Dp/ 3d
297 (Fla. 4th DCA 2019) (holding that “[o]n remand, the trial court must
impose the mandatory $100.00 fee in prosecution costs . . .” and “may
impose further costs if it makes appropriate factual findings to support the
imposition of those costs”).

   We therefore reverse the prosecution costs and remand for the trial
court to impose $100 in accordance with statute, or to impose additional
costs if sufficient findings are made.

   Affirmed in part, reversed in part, and remanded with instructions.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2